 Case: 2:20-cv-00024-SRC Doc. #: 28 Filed: 10/06/20 Page: 1 of 2 PageID #: 297




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

 JAMES COOK,                                      )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )        No. 2:20-cv-00024-SRC
                                                  )
 LUKENDRA LOCKHART, et al.,                       )
                                                  )
                 Defendants,                      )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On June 22, 2020, the Court directed

the Clerk of Court to issue process on defendants Kalley Campbell, Rachel Slaughter, Jeffrey

McCullum, and Sandra Shepard. (Doc. 8). Defendants were alleged to be employed by Corizon

Health, Inc.

       Because the Court maintains a waiver agreement with Corizon Health, the Clerk attempted

to serve process in accordance with that agreement by sending a waiver of service letter. (Doc.

11). The letter was sent on June 22, 2020, and asked that Corizon Health respond within sixty days.

The letter also stated that if service could not be waived, that Corizon Health “shall provide the

Court and the plaintiff with written notice of refusal to waive service and note the reasons

therefore.”

       On July 10, 2020, a waiver of service was returned executed with regard to defendants

Kalley Campbell, Rachel Slaughter, and Sandra Shepard. (Doc. 13). An answer was subsequently

filed on behalf of these three defendants. (Doc. 14).

       No response to the waiver of service letter was received with regard to defendant Jeffrey

McCullum. Furthermore, the Court received no written notice of refusal or indication as to why
 Case: 2:20-cv-00024-SRC Doc. #: 28 Filed: 10/06/20 Page: 2 of 2 PageID #: 298




service was not waived. As such, the Court will direct Corizon Health to file a response to the

waiver of service letter with regard to defendant Jeffrey McCullum within fourteen (14) days of

the date of this order. If service cannot be waived, Corizon Health should note the reason for such

refusal. Furthermore, if Corizon Health will not waive service on defendant Jeffrey McCullum

because of a change in employment, the Court will order Corizon Health to provide McCullum’s

last known address under seal.

       Accordingly,

       IT IS HEREBY ORDERED that Corizon Health, Inc. shall show cause in writing, within

fourteen (14) days of the date of this order, why they have not responded to the waiver of service

letter (Doc. 11) with regard to defendant Jeffrey McCullum, which was sent on June 22, 2020.

       IT IS FURTHER ORDERED that if defendant Jeffrey McCullum is no longer a current

employee of Corizon Health, Inc., Corizon Health shall file, under seal and ex parte, the last known

address of such defendant within fourteen (14) days of the date of this order.

       Dated this 6th day of October, 2020.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
